Title: From Thomas Jefferson to Paul Verdier, 9 October 1803
From: Jefferson, Thomas
To: Verdier, Paul


          
            
              Sir
            
            Washington Oct. 9. 03.
          
          I left at your house, the morning after I lodged there, a pistol in a locked case, which no doubt was found in your bar after my departure. I have written to desire either mr Randolph or mr Eppes to call on you for it, as they come on to Congress, to either of whom therefore be so good as to deliver it. Accept my salutations
          
            
              Th: Jefferson
            
          
        